ON REHEARING.
(June 11, 1890.)
Simonton, J.
In deference to the earnest conviction of libelant’s proctor, for whom the court entertains great respect, and in view of. the importance of this case to the trade of this port, a rehearing has been granted, and the questions at issue exhaustively discussed.
Is the bark responsible for the sinking of the lighter, attached to her byr lines, and loaded with rock intended to be a part of her cargo? What is the effect of her master’s receipt for the lighter in good order? The charter-party made between the owners of the bark and the charterer, for whom libelant was the agent, is the law of this case. Who is responsible for the seaworthiness and safety of the lighter, from the time she came along-side the ship up to and during the process of loading from it? Under the charter-party the'charterer could load her at a wharf, so long as the ship could lie there with perfect safety. When it became unsafe to remain at the wharf she could be loaded in the stream. But the cargo must be brought along-side without expense or risk to the ship, any custom of the port to the contrary notwithstanding. When the ship arrived at this port she was secure of her freight money, whether she took a cargo or not. The charterer was bound by penalty for a full cargo. The libelant, his agent, was under contract to deliver such a cargo. So the loading was solely for the interests of the charterer and of the libelant. The mode of loading was wholly for his convenience, with the one qualification that the ship should be safe. So the libelant selected the wharf, engaged and paid the lighterman, who was under his control, and selected the stevedore for the special purpose of loading in the stream .from the lighter. No words qualified the selection of stevedore. It is not said that he is to be employed by the ship, or should act under the direction of the master; only he must be paid by the ship. When libelant sel ted a wharf for the ship at which she was to be loaded,, he was responsible for a safe wharf, — safe to hold the goods until they could reasonably have been taken aboard. Yoimg v. Lehmann, 27 Fed. Rep. 385. So when, for his own convenience and the safety of the ship, he began to load from lighters, he substituted the lighter in the place of the wharf. He was bound to furnish safe lighters, — safe to hold the goods until thev could reasonably have beeii taken aboard. Were we dealing with h s responsibility as lighterman only, “that responsibility *859would cease then;” or, what is the same thing, “would continue until the cargo is properly placed on the slings, and hooked to the tackle,” (NelsoN, J., in The Cordillera, 5 Blatchf. 519;) and as the loading from the lighter was to be done by his stevedore, using none of the ship’s appliances, he could himself control the duration of this responsibility. This, then, was the obligation assumed by the shipper, — a part of his contract. He could not devolve on another the duty of performing it to his own exoneration, without changing the terms of the charter-party. The master had no authority whatever to alter, amend, or waive any one of the terms of the charter-party. Macl. Shipp. 138; Carv. Carr, by Sea, § 44, p. 45. If, therefore, as is contended by libelant, the master accepted the delivery of the rock, and assumed the custody of or responsibility for the lighter, notwithstanding the charter-party, his act was outside of his authority as master, and libelant knew it. His act did not bind his owners nor the ship. If he undertook the less responsible duty of watching the lighter, and of reporting to the libelant at his place of business in Charleston any change in her condition or threat of disaster, so that libelant should meet it, and avert it if possible, this would seem an imperfect obligation. Assuming it to be a legal contract, it certainly is not a maritime contract, as its performance was to be on land. It could create no lien on the ship enforceable in this court. So whatever personal responsibility the master may have assumed in any aspect of the matter, it was not a thing for which the ship is responsible to this libelant. It being the duty of the libelant to furnish a safe lighter, — safe for the purposes of loading a cargo from it to the ship,— this lighter capsized. She was brought to the ship at 8 o’clock at night. At 7 the next morning she had a list. At 2 p. m. she -went over. Yet the only evidence at all which we have that she was seaworthy when she arrived is die receipt of the master, given alter dark, without examination. Wo hive no evidence, whatever, that she continued seaworthy, or that libóla:it or his agents ever inquired about it. There was one person whoso duty it was to know this, and who must have known it, — the tug-master in charge of the lighter, lie was called by libelant, but was not examined in chief on this point. On the cross-examination he said that when begot to the bark lie sent aman- — his mate — -into the hold of the lighter. He does not give his report. We do not know his report. The man was not produced. His name is John Smith. We are equally without any evidence a% to her condition at the phosphate works. The only person who could tell— Mr. Alston, who loaded her — was not called. Upon this showing the libelant cannot hold the hark in this proceeding in rem for this rock.
It would not be proper to conclude without consideration of a part of the argument challenging the correctness of the conclusion in Blaikie v. Stembridge, 95 E. C. L. 894. That caso determined that, under the terms of the charter-party produced in it, the charterer was in the custody of the goods until they were taken from the lighter and put into the ship. It was used by me as persuasive authority. The case is quoted as authority in all the English text writers to whom there is access, and *860by very many English judges. Among these is Sir Robert Phillwore, than whom there is none of higher authority. The Catharine Chalmers, 32 L. R. (N. S.) 847, abstracted in 1 Pritchard’s Dig. 499. It is not contended that when, under charter-party, the stevedore is selected or appointed by the charterer, this at all times and under all circumstances relieves the ship and its master. On the contrary, there being no demise of the ship, her owners under charter-party with such a provision in it are responsible upon a bill of lading by the master to a shipper who is ignorant of the charter-party. Sandeman v. Scurr, L. R. 2 Q. B. 86; The Boskenna Bay, 22 Fed. Rep. 666; The St. Cloud, Brown & L. 4; 8 Jac. Fish. Dig. 12401. When the charter-party provides that, though appointed by the charterer, the stevedore is employed by the ship, and is under the direction of the master, he is an agent of the ship. The T. A: Goddard, 12 Fed. Rep. 174. And as the master is always responsible for the navigation.of the ship, and the safe carriage and safe delivery of the goods in her, and as the proper stowage of cargo is equally essential to proper navigation and proper carriage, he cannot be freed from this responsibility for good stowage, unless the contract with the owner of the goods expressly declares, or the clear, unambiguous custom of the port provides, that the charterer and his stevedore are alone responsible for stowage. Macl. Shipp. 414; Sack v. Ford, 13 C. B. (N. S.) 90; The Boskenna Bay, supra; The Keystone, 31 Fed. Rep. 416. Blaikie v. Stembridge is commented upon by two judges who have no superiors as admiralty lawyers on the bench, — Mr. Justice Clifford and Judge Brown of New York. Judge Clifford, in Richardson v. Winsor, 3 Cliff. 404, is deciding a case between the owner and the charterer respecting the responsibility for the act of the stevedore and clerk appointed by the latter, and employed bjy the former. This English case was quoted. ITe does not dispute it at all. He distinguishes it from his own case, because the charter-party had a provision the one he was considering did not have: “Cargoes to be brought along-side and .taken from along-side at the expense and risk of charterer.” The charter-party we are discussing has a similar provision in stronger terms: “Cargo to be brought along-side and taken from along-side without expense or risk to the ship.” Judge Brown, in The T. A. Goddard, 12 Fed. Rep. 184, does say that Blaikie v. Stembridge is overruled by Sandeman v. Scurr. But this last-named case turned wholly upon the fact that the shipper who held a bill of lading from the master of a ship, not demised, was entirely ignorant of the existence of any charter-party; so the ship was liable. The charter-party we are discussing carefully omits the words, “Under the direction of the master,” and any provision for assistance by the master or crew of the appliances of the ship. It comes under cases of The Diadem, 4 Ben. 247; The Miletus, 5 Blatchf. 335; and Blaikie v. Stembridge. The stevedore was the agent of the charterer. The case has caused considerable trouble, and has raised frequent doubts. Under these circumstances the provision as to costs will be modified. Let each party pay his own costs, and half the other costs. In every other respect the former decree is affirmed.